Citation Nr: 0429818	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for malignant mesothelioma, 
to include as secondary to asbestos exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In the present appeal, the veteran has claimed that he 
incurred malignant mesothelioma as a consequence of working 
with asbestos during service.  His military occupational 
specialty was working in ordnance mechanics, and he has 
alleged that both the casing of the pipes he worked with and 
the gloves he used at that time were made of asbestos.  While 
asbestos exposure is not specifically addressed in his 
service records, he submitted a VA doctor's lecture 
transcript in July 2003 indicating the frequency of asbestos 
disease manifestations in military engine room attendants.

A review of the veteran's post-service medical records shows 
that he was first treated for a pleural effusion in July 
2001, and numerous medical records from this time frame 
indicate his reported history of asbestos exposure.  A record 
dated on July 30, 2001 contains a differential diagnosis of 
asbestosis, but the veteran's lymphocytic-predominant 
exudative effusion was noted to be "of unknown etiology."  
A September 2001 CT scan revealed the veteran's left pleural 
effusion to be "compatible with the clinical diagnosis of 
mesothelioma."  Numerous subsequent VA treatment records, 
most recently from January 2003, include notations of a 
history of asbestos exposure in service, and a July 2002 
record contains a comment that the veteran's mesothelioma 
"could have resulted from his work as a pipe fitter."

The aforementioned evidence establishes a current diagnosis 
of mesothelioma and contains references to the possibility of 
an in-service, asbestos-related etiology.  To date, however, 
the veteran has not been afforded a VA examination to address 
the question of whether his current disability is 
etiologically related to service and, specifically, to in-
service asbestos exposure.  Given that the current medical 
evidence of record raises the possibility of such exposure, 
it is the preliminary determination of the Board that a 
comprehensive VA pulmonary examination, encompassing an 
opinion as to etiology, is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002).  Further action in this regard is 
therefore essential prior to a final Board determination on 
the veteran's claim.

The Board also observes that, in his July 2002 Notice of 
Disagreement, the veteran indicated that he wished to be 
present at an RO hearing.  He later indicated in his March 
2003 Substantive Appeal that he did not seek a Board hearing.  
It is not clear to the Board, however, whether or not the 
veteran seeks an RO hearing before a hearing officer.  This 
matter should be clarified prior to further Board action.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted so as 
to determine whether he seeks an RO 
hearing before a hearing officer.  If so, 
such a hearing should be conducted at the 
earliest possible date.  If not, the RO 
should proceed to paragraph 2.

2.  The veteran should then be afforded a 
VA pulmonary examination to address the 
nature and etiology of his current 
malignant mesothelioma.  The examiner 
must be provided with the veteran's 
claims file in conjunction with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, the medical history, physical 
examination and any diagnostic tests that 
are deemed necessary, the clinician is 
asked to opine whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
current malignant mesothelioma began 
during or is causally linked to any 
incident of active service, to include 
claimed exposure to asbestos while on 
active duty.  The examiner is also 
requested to provide a rationale for any 
opinion expressed in a typewritten 
report.

3.  Then, the veteran's claim of 
entitlement to service connection for 
malignant mesothelioma, to include as 
secondary to asbestos exposure in 
service, should be readjudicated.  If the 
determination of this claim remains 
unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


